DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     BIG LEAGUE VENTURES, LLC,
                             Appellant,

                                     v.

          CERTAIN UNDERWRITERS AT LLOYD’S, LONDON,
                          Appellee.

                               No. 4D18-0733

                            [August 16, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carol Lisa Phillips, Judge; L.T. Case No.
CACE-2017-023567.

  Jose P. Font and Adam Friedman of Font & Nelson, LLC, Fort
Lauderdale, for appellant.

   Patrick E. Betar, William S. Berk and Illon R. Kantro of Berk, Merchant
& Sims, PLC, Coral Gables, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.